                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    JAMIE CALVILLO,                                       Case No. 2:18-CV-1580 JCM (EJY)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     CVSM, LLC, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is defendants CVSM d/b/a Centerfolds Cabaret

               14     (“Centerfolds”), Steve Paik (“Paik”), and James McGinnis’s (“McGinnis”) (collectively
               15
                      “defendants”) motion for summary judgment.            (ECF No. 25).      Plaintiff Jaime Calvillo
               16
                      (“plaintiff”) filed a response (ECF No. 26), to which defendants replied (ECF No. 28).
               17
                      I.     Background
               18
               19            This instant action arises from alleged sexual harassment plaintiff suffered at the hands of

               20     defendant McGinnis while plaintiff was employed by Centerfolds. (ECF No. 1). Plaintiff was
               21
                      hired as a cashier for Centerfolds in February of 2017; McGinnis was the manager of the club
               22
                      during her employment. Id. The exact nature of their relationship is disputed, but plaintiff and
               23
                      McGinnis personally interacted outside of the workplace. (ECF Nos. 25; 26). This interaction
               24
               25     included plaintiff staying the night with McGinnis and his girlfriend, going to McGinnis’s

               26     residence for her child to have a “playdate” with his, and asking him to jumpstart her car. Id.
               27
               28

James C. Mahan
U.S. District Judge
                1            Plaintiff alleges that McGinnis would regularly ask her out on dates while at work, which
                2     she rejected. (ECF No. 26). McGinnis told plaintiff, “if you keep rejecting me, I will replace
                3
                      you.” (ECF No. 25-2 at 20).
                4
                             In addition to this alleged verbal sexual harassment, plaintiff claims there was also
                5
                6     physical sexual harassment. The first of these incidents occurred in March of 2017. (ECF No.

                7     25-2 at 20). McGinnis allegedly came into the DJ booth and grabbed plaintiff’s bottom. Id. The
                8     next incident occurred sometime during spring or summer. Plaintiff alleges that McGinnis came
                9
                      up from behind her, grabbed her by the ponytail, and violently pulled her hair from behind while
              10
                      moaning into her ear. (ECF No. 25-2 at 20). Finally, plaintiff alleges that McGinnis attempted
              11
              12      to show her an inappropriate picture of himself, which she refused to look at. Id. at 17.

              13             Plaintiff’s employment at Centerfolds ended on October 7, 2017. (ECF No. 25). The
              14      facts of what led to the end of her employment are disputed. Plaintiff was suspended for a week
              15
                      for coming in to work inebriated, which was determined through her blowing a positive result on
              16
                      a breathalyzer device at the club. Id. Plaintiff alleges the club had a broken breathalyzer and
              17
              18      everyone blew a positive number, even if they weren’t drinking. (ECF No. 26 at 9–10). During

              19      her suspension, plaintiff attended the Route 91 Festival where the October 1, 2017, shooting
              20      occurred. (ECF No. 25). Plaintiffs left her purse at the scene, which contained her sheriff’s card
              21
                      and other identification required by law to work in a cabaret environment. Id. Plaintiff could not
              22
                      get replacements for these documents because she had overdue traffic tickets that resulted in a
              23
              24      warrant for her arrest. Id.

              25             Plaintiff informed Centerfolds about her lost identification. Id. Because plaintiff could
              26      not legally return to work, Centerfolds, told her that it would treat the situation as a resignation.
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
                1     Id. However, Centerfolds informed her that when her belongings were released to her, she could
                2     be rehired. Id.
                3
                              Plaintiff appeared at Centerfolds the next morning and caused a disturbance. (ECF No.
                4
                      25-5 at 3). Plaintiff was informed that if she did not leave the property, employees would call
                5
                6     the police. Id. at 4. Defendants allege the offer of future employment was no longer open to her

                7     after the disturbance. Id. at 11.
                8             Plaintiff brings five causes of action. (ECF No. 1). Defendants now move for summary
                9
                      judgment on all causes, arguing that there is no set of facts under which plaintiff can prevail.
              10
                      (ECF No. 25).
              11
              12      II.     Legal Standard

              13              The Federal Rules of Civil Procedure allow summary judgment when the pleadings,
              14      depositions, answers to interrogatories, and admissions on file, together with the affidavits, if
              15
                      any, show that “there is no genuine dispute as to any material fact and the movant is entitled to a
              16
                      judgment as a matter of law.” Fed. R. Civ. P. 56(a). A principal purpose of summary judgment
              17
              18      is “to isolate and dispose of factually unsupported claims.” Celotex Corp. v. Catrett, 477 U.S.

              19      317, 323–24 (1986).
              20              For purposes of summary judgment, disputed factual issues should be construed in favor
              21
                      of the nonmoving party. Lujan v. Nat’l Wildlife Fed., 497 U.S. 871, 888 (1990). However, to
              22
                      withstand summary judgment, the nonmoving party must “set forth specific facts showing that
              23
              24      there is a genuine issue for trial.” Id.

              25              In determining summary judgment, a court applies a burden-shifting analysis. “When the
              26      party moving for summary judgment would bear the burden of proof at trial, it must come
              27
                      forward with evidence which would entitle it to a directed verdict if the evidence went
              28

James C. Mahan
U.S. District Judge                                                  -3-
                1     uncontroverted at trial. In such a case, the moving party has the initial burden of establishing the
                2     absence of a genuine issue of fact on each issue material to its case.” C.A.R. Transp. Brokerage
                3
                      Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000) (citations omitted).
                4
                              By contrast, when the nonmoving party bears the burden of proving the claim or defense,
                5
                6     the moving party can meet its burden in two ways: (1) by presenting evidence to negate an

                7     essential element of the nonmoving party’s case; or (2) by demonstrating that the nonmoving
                8     party failed to make a showing sufficient to establish an element essential to that party’s case on
                9
                      which that party will bear the burden of proof at trial. See Celotex Corp., 477 U.S. at 323–24. If
              10
                      the moving party fails to meet its initial burden, summary judgment must be denied and the court
              11
              12      need not consider the nonmoving party’s evidence. See Adickes v. S.H. Kress & Co., 398 U.S.

              13      144, 159–60 (1970).
              14              If the moving party satisfies its initial burden, the burden then shifts to the opposing party
              15
                      to establish that a genuine issue of material fact exists. See Matsushita Elec. Indus. Co. v. Zenith
              16
                      Radio Corp., 475 U.S. 574, 586 (1986). The opposing party need not establish a dispute of
              17
              18      material fact conclusively in its favor. See T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n,

              19      809 F.2d 626, 631 (9th Cir. 1987). It is sufficient that “the claimed factual dispute be shown to
              20      require a jury or judge to resolve the parties’ differing versions of the truth at trial.” Id.
              21
                              In other words, the nonmoving party cannot avoid summary judgment by relying solely
              22
                      on conclusory allegations that are unsupported by factual data. See Taylor v. List, 880 F.2d
              23
              24      1040, 1045 (9th Cir. 1989).        Instead, the opposition must go beyond the assertions and

              25      allegations of the pleadings and set forth specific facts by producing competent evidence that
              26      shows a genuine issue for trial. See Celotex, 477 U.S. at 324.
              27
              28

James C. Mahan
U.S. District Judge                                                     -4-
                1            At summary judgment, a court’s function is not to weigh the evidence and determine the
                2     truth, but to determine whether a genuine dispute exists for trial. See Anderson v. Liberty Lobby,
                3
                      Inc., 477 U.S. 242, 249 (1986). The evidence of the nonmovant is “to be believed, and all
                4
                      justifiable inferences are to be drawn in his favor.” Id. at 255. But if the evidence of the
                5
                6     nonmoving party is merely colorable or is not significantly probative, summary judgment may be

                7     granted. See id. at 249–50.
                8     III.   Discussion
                9
                             A. Plaintiff’s federal claim
              10
                             Title VII of the 1964 Civil Rights Act, 42 U.S.C. § 2000e et seq., expressly prohibits
              11
              12      employers from “discriminat[ing] against any individual with respect to his [or her]

              13      compensation, terms, conditions, or privileges of employment, because of such individual’s race,
              14      color, religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a)(1). This general prohibition
              15
                      extends to sexual harassment. Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57 (1986). Courts
              16
                      recognize two form of sexual harassment. Ellison v. Brady, 924 F.2d 872, 875 (9th Cir. 1991).
              17
              18      First, there are “quid pro quo” cases, where “employers condition employment benefits on sexual

              19      favors.” Id. Alternatively, Title VII plaintiffs may bring “hostile environment” cases, where
              20      employees work in offensive or abusive environments. Id.
              21
                             Here, plaintiff brings a single claim under federal law: hostile work environment arising
              22
                      from sexual harassment in violation of 42 U.S.C. § 2000e1. (ECF No. 1). To prevail on a hostile
              23
              24      work environment claim, plaintiff must prove three elements: “1) she was subjected to verbal or

              25      physical conduct of a sexual nature, 2) this conduct was unwelcome, and 3) the conduct was
              26      ‘sufficiently severe or pervasive to alter the conditions of the victim’s employment and create an
              27
              28             1
                               Plaintiff originally brought this claim against McGinnis as well, but both parties have
                      agreed that only Centerfolds is properly a party to the Title VII claim.
James C. Mahan
U.S. District Judge                                                 -5-
                1     abusive working environment.’” Fuller v. City of Oakland, Cal., 47 F.3d 1522, 1527 (9th Cir.
                2     1995), as amended (Apr. 24, 1995) (quoting Ellison, 924 F.2d at 875–76).
                3
                4            Plaintiff alleges that McGinnis regularly asked her out, came up behind her pulling her

                5     hair and moaning in her ear, and attempted to show her an inappropriate picture.2 (ECF No. 26).

                6     Construing the facts most favorable to plaintiff, the court finds that plaintiff was subject to verbal

                7     and physical conduct of a sexual nature and that the conduct was unwelcome, satisfying the first

                8     two elements of her claim.

                9            The court turns to the third element of plaintiff’s claim: whether the conduct was

              10      sufficiently severe or pervasive to alter the conditions of plaintiff’s employment and create an

              11      abusive working environment. This element requires both subjective3 and objective severity, as

              12      the Supreme Court explained in Harris v. Forklift Sys. Inc.:

              13                     Conduct that is not severe or pervasive enough to create an
                                     objectively hostile or abusive work environment—an environment
              14                     that a reasonable person would find hostile or abusive—is beyond
                                     Title VII’s purview. Likewise, if the victim does not subjectively
              15                     perceive the environment to be abusive, the conduct has not
                                     actually altered the conditions of the victim’s employment, and
              16                     there is no Title VII violation.

              17      Harris v. Forklift Sys., Inc., 510 U.S. 17, 21–22 (1993). “[T]he objective portion of the claim is

              18      evaluated from the reasonable woman’s perspective.” Little v. Windermere Relocation, Inc., 301
              19
                      F.3d 958, 966 (9th Cir. 2002) (citing Ellison, 924 F.2d at 879–80).
              20
                             “[W]hether an environment is ‘hostile’ or ‘abusive’ can be determined only by looking at
              21
              22      all the circumstances.” Harris, 510 U.S. at 23. The Supreme Court articulated several factors

              23      for the court to consider: “the frequency of the discriminatory conduct; its severity; whether it is

              24
              25
              26             2
                              The court does not include the incident in the DJ booth—where McGinnis allegedly
                      grabbed plaintiff’s bottom—because plaintiff sent text messages to Iggy Magana, another
              27      manager, expressly denying that the incident occurred.
              28             3
                                Plaintiff’s allegations satisfy the subjective standard, particularly because she brings an
                      intentional infliction of emotional distress claim under state law. (See generally ECF No. 1).
James C. Mahan
U.S. District Judge                                                   -6-
                1     physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably
                2     interferes with an employee’s work performance.” Id.
                3
                             Here, it is unclear whether plaintiff was subjected to a hostile work environment based on
                4
                      the totality of the circumstances. While plaintiff was subjected to McGinnis asking her out
                5
                6     regularly, plaintiff does not allege that this interfered with her work performance. Indeed,

                7     plaintiff says that McGinnis stopped asking her out “in summertime in which he started dating
                8     someone.” (ECF No. 25-2 at 20). Plaintiff alleges only three other separate incidents: McGinnis
                9
                      grabbing her bottom, which she later denied happening; McGinnis attempting to show her an
              10
                      inappropriate picture; and McGinnis grabbing her hair and moaning. (ECF No. 25).
              11
              12             However, the court need not decide if plaintiff was subjected to a hostile work

              13      environment. Defendants assert the affirmative “reasonable care” defense to vicarious liability
              14      under Title VII. (ECF No. 25). “An employer is subject to vicarious liability to a victimized
              15
                      employee for an actionable hostile environment created by a supervisor with immediate (or
              16
                      successively higher) authority over the employee. When no tangible employment action is
              17
              18      taken, a defending employer may raise an affirmative defense to liability or damages. . .”

              19      Faragher v. City of Boca Raton, 524 U.S 775, 807 (1998).
              20             Thus, as a threshold matter, the court must determine whether Centerfolds took a tangible
              21
                      employment action against plaintiff.      If it did not, then Centerfolds is entitled to raise a
              22
                      reasonable care defense. Plaintiff intertwines claims of retaliatory firing throughout the briefing,
              23
              24      although she never actually brings it as a cause of action. The court considers whether this is a

              25      tangible employment action for purposes of the defense.
              26             Plaintiff has a history of being disciplined at Centerfolds. She was written up for being
              27
                      late to work in March, and also suspended and placed on probation for showing up to work
              28

James C. Mahan
U.S. District Judge                                                  -7-
                1     intoxicated in September. (ECF No. 25-4). Plaintiff disputes whether the breathalyzer (where
                2     she blew ranges from .07–.16) was accurate. However, the only evidence plaintiff offers for this
                3
                      allegation is a text message she sent to another manager, where she claims the breathalyzer is
                4
                      broken. (ECF No. 26 at 52). Plaintiff presents no evidence to support this claim of inaccuracy.
                5
                6     Thus, the court is left to conclude that the breathalyzer was working, plaintiff was intoxicated,

                7     and her suspension was justified.
                8             Plaintiff was unable to return to work after her suspension because she did not possess
                9
                      the proper identification to legally work at Centerfolds. Plaintiff had the option to obtain
              10
                      replacement identification but was unable to because she had a warrant out for her arrest. (ECF
              11
              12      No. 25). Plaintiff also came to Centerfolds after being told her inability to come to work was

              13      being treated as a resignation, where she caused a scene that caused Centerfolds to threaten to
              14      call the police. Id.
              15
                              Centerfolds had legitimate business reasons for not employing plaintiff.      Thus, the
              16
                      harassment did not lead to a tangible employment action being taken against plaintiff and
              17
              18      defendants are able to raise the affirmative defense.

              19              To successfully assert the defense, Centerfolds must prove two necessary elements: “(a)
              20      that the employer exercised reasonable care to prevent and correct promptly any sexual harassing
              21
                      behavior, and (b) that the plaintiff employee unreasonably failed to take advantage of any
              22
                      preventive or corrective opportunities provided by the employer or to avoid harm otherwise.”
              23
              24      Faragher, 524 U.S at 807.

              25              Here, Centerfolds exercised reasonable care to prevent and correct promptly any sexual
              26      harassing behavior. Plaintiff’s comments about McGinnis eventually made their way to Misty
              27
              28

James C. Mahan
U.S. District Judge                                                   -8-
                1     Subit, Centerfolds’s human resources officer.4 Subit reached out to plaintiff three times, twice
                2     through email and once through the phone, letting plaintiff know that Centerfolds takes claims
                3
                      for sexual harassment seriously. (ECF No. 25). Plaintiff’s only response to this was that
                4
                      everything was fine. Id. Despite this, Subit still attempted to conduct an investigation and asked
                5
                6     McGinnis about it. Id. After McGinnis denied any wrongdoing, Subit was unable to conduct

                7     any further investigation due to plaintiff’s lack of cooperation.
                8            Plaintiff argues that Subit was one of McGinnis’s employees and, consequently, did not
                9
                      trust her to handle the sexual harassment claims. (ECF No. 26). However, plaintiff spoke to
              10
                      defendant Paik, the owner of Centerfolds,5 whom she believed was the proper person to field the
              11
              12      complaints. Id. Plaintiff alleges that she reached out to Paik once in person and also through

              13      text messages.    Id.   Plaintiff’s evidence shows that she informed Paik about McGinnis’s
              14      behavior, but she never informed Paik that she was being sexually harassed by McGinnis. (See
              15
                      ECF No. 25-11). Specifically, plaintiff never raised the issue of McGinnis continually asking
              16
                      her out or the other incidents that she alleges.
              17
              18             To the extent defendants were on notice regarding sexual harassment toward plaintiff,

              19      they investigated to the best of their ability but were hampered by plaintiff’s lack of cooperation.
              20      Thus, Centerfolds took reasonable care to try to prevent and correct the behavior.
              21
                             Next, plaintiff unreasonably failed to take advantage of any preventive or corrective
              22
                      measures available to her. While Centerfolds did not have a formal policy in place about sexual
              23
              24      harassment, the Supreme Court said, “an employer of a small work force. . . might expect that

              25
              26             4
                               Plaintiff and defendants argue whether Subit was, in fact, the human resources officer.
                      (See ECF No. 26 at 7–9). But, regardless of her title, Subit handled all human-resources-related
              27      tasks and responsibilities; no one else at the company discharged these duties. (ECF No. 28 at
                      4–5).
              28
                             5
                                 Paik is the manager of CVSM, LLC, which, in turns, owns and operated Centerfolds.
James C. Mahan
U.S. District Judge                                                      -9-
                1     sufficient care to prevent tortious behavior could be exercised informally.” Faragher, 524 U.S at
                2     808.
                3
                             Whether or not Subit was the correct person to bring her complaints to, plaintiff also had
                4
                      the opportunity to bring them to Paik. Paik left the channels of communication open to plaintiff,
                5
                6     and plaintiff had ample opportunity to tell him about the sexual harassment. (See ECF No. 25-

                7     11). Plaintiff also had the opportunity to bring up the claims to Iggy Magana, another manager,
                8     who reached out to her about the incident in the DJ booth where McGinnis allegedly grabbed
                9
                      plaintiff’s bottom. However, plaintiff expressly denied this happening. (ECF No. 25)
              10
                             Thus, plaintiff failed to use any of the measures available to her to inform Centerfolds
              11
              12      about the alleged sexual harassment. Defendants effectively raise the affirmative defense and the

              13      court grants defendants’ motion for summary judgment as to this claim against Centerfolds.
              14             B. Plaintiff’s state-law claims
              15
                             Pursuant to 28 U.S.C. § 1367, the court may exercise supplemental jurisdiction over state
              16
                      law claims. See 28 U.S.C. § 1367. Section 1367(a) provides that where a district court has
              17
              18      original jurisdiction over a civil case, it “shall have supplemental jurisdiction over all other

              19      claims that are so related to claims in the action within such original jurisdiction that they form
              20      part of the same case or controversy under Article III of the United States Constitution.” 28
              21
                      U.S.C. § 1367(a). Supplemental jurisdiction pursuant to § 1367 includes “claims that involve the
              22
                      joinder or intervention of additional parties.” Id. However, the district court may decline its
              23
              24      right to exercise supplemental jurisdiction if:

              25
                                     (1) the claim raises a novel or complex issue of State law,
              26
                                     (2) the claim substantially predominates over the claim or claims
              27                     over which the district court has original jurisdiction,
              28                     (3) the district court has dismissed all claims over which it has
                                     original jurisdiction, or
James C. Mahan
U.S. District Judge                                                     - 10 -
                1                      (4) in exceptional circumstances, there are other compelling
                                       reasons for declining jurisdiction.
                2
                3     28 U.S.C. § 1367(c)(1)–(4).
                             Here, the court has granted summary judgment for plaintiff’s single federal cause of
                4
                5     action.     As a result, 28 U.S.C. § 1367(c)(3) applies, and the court declines to exercise

                6     supplemental jurisdiction over plaintiff’s claims. Dismissal of plaintiff’s state law claims is

                7     appropriate.
                8
                      IV.       Conclusion
                9
                                Accordingly,
              10
              11                IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion for

              12      summary judgment as to plaintiff’s second cause of action—hostile work environment arising

              13      from harassment based on plaintiff’s gender in violation of 42 U.S.C. § 2000e— (ECF No. 25)
              14
                      be, and the same hereby is, GRANTED.
              15
                                IT IS FURTHER ORDERED that plaintiff’s first, third, fourth, and fifth causes of action
              16
              17      be, and the same hereby are, DISMISSED for lack of jurisdiction.

              18                The clerk is instructed to enter judgment and close the case accordingly.

              19                DATED March 30, 2020.
              20
                                                                     __________________________________________
              21                                                     UNITED STATES DISTRICT JUDGE

              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   - 11 -
